Citation Nr: 1033888	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1966 to June 1970, which included service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in July 2004, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 2008 and January 2010, the Board remanded the claim 
for further development.  As the requested development has been 
completed, further action to ensure compliance with the remand 
directive is not required.  Stegall v. West, 11 Vet. App. 268 
(1998).



FINDING OF FACT

Diabetes mellitus, type 2, is not currently shown.



CONCLUSION OF LAW

Diabetes mellitus, type 2, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2003 and March 2006.  The 
Veteran was notified of the evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during service; 
evidence of current disability; and evidence of a relationship 
between the current disability and the injury, disease, or event 
causing an injury or disease during service.  The Veteran was 
notified of the evidence needed to substantiate the claim based 
on exposure to Agent Orange.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit and that he could submit other records not in the custody 
of a Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of 
the claim).  

To the extent that the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim of service connection 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, records from the Social Security Administration and 
afforded the Veteran VA examinations in September 2009 and in 
April 2010.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

For a Veteran who served 90 days or more of active service after 
December 31, 1946, certain chronic disabilities, including 
diabetes mellitus, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran, who served in the Republic of Vietnam between January 
1962 and May 1975, is presumed to have been exposed during such 
service to herbicide agents to include that which is commonly 
referred to as Agent Orange. 
38 U.S.C.A. § 1116(f).

The list of diseases that may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange 
includes diabetes mellitus, type 2.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disability was the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service personnel records show that the Veteran served on 
active duty from September 1966 to June 1970, which included 
service in Vietnam from August 1969 to June 1970.  While in 
Vietnam, the Veteran was assigned to aviation units as a flight 
operations specialist. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of diabetes mellitus, type 2.

After service VA records show that in February 2002, in July 
2003, and in August 2003, the Veteran did not have diabetes 
mellitus.  In July 2003, the Veteran's serum glucose level was 81 
and in September 2003 the glucose level was 100.  

Private records show that in December 2003 fasting glucose was 
125.  

VA records in April 2004 show that the Veteran was advised that 
he was not diabetic because his fasting sugars on two occasions 
had been less than 110.  




Records from the Social Security Administration show that from 
1998 to 2007 the serum glucose levels predominantly ranged from 
81 to 105 MG/DL.  In June 2003, he had a fasting sugar level of 
133, and the Veteran stated that his blood glucose was running 
between 130 and 150.  In December 2003, diabetes mellitus by 
history was noted.  In March 2004, history included noninsulin 
dependent diabetes mellitus, but the test for glucose was 
negative.  In June 20004, the Veteran stated that he was three 
semesters from obtaining an associate degree as a practical nurse 
after which he would pursue a bachelor's degree in nursing.  In 
November 2005, lab results showed no evidence of diabetes.  In 
December 2005, the Veteran stated that he was in diabetic shock 
and his blood sugar was 156.  In June 2006, the impression was 
borderline diabetes mellitus.  In December 2006, Veteran 
complained of hyperglycemia.  In February 2007, history included 
diabetes mellitus.  

In September 2005, the Veteran stated that his primary care 
providers said he should maintain a diet to keep his blood sugar 
counts at a normal level.  In another statement that same month, 
he indicated that his blood glucose counts ranged from 133 to 
165.  The Veteran asserted his fasting blood sugars were normal 
because he did not eat.  

VA records from December 2005 to April 2007 show the Veteran was 
concerned about diabetes.  In September 2006, the Veteran 
indicated that he was placed on a high protein diet for diabetes.  
In October 2007, the Veteran was treated for pre-diabetes and 
blood testing strips showed a sugar level over 200.  In October 
2007, the diagnosis was eye-related diabetes, diet controlled, 
type II.  

Private medical records in November 2008 show the Veteran had a 
prescription for Metformin HCL for diabetes.  VA records that 
same month show the Veteran's fasting glucose was 97 and he was 
using blood testing strips.  





On VA examination in September 2009, the VA examiner, a 
physician, noted that the Veteran was initially diagnosed with 
diabetes by a primary care physician and he was placed on a 
prescribed medication.  The VA physician also noted that although 
glucose levels by laboratory tests were high, the Veteran did not 
have diabetes mellitus.  (Blood glucose tests from April 2000 to 
August 2009, ranged from 81 to 172.  Fasting glucose in December 
2003 was 125 MG/DL.)  The examiner explained that a diagnosis of 
diabetes mellitus requires documentation of 2 abnormal blood 
glucose results, that is, a fasting blood glucose greater than 
126 MG/DL; or a 2 hour blood glucose tolerance result greater 
than 200 MG/DL; or any nonfasting blood glucose greater than 200 
MG/DL in the presence of symptoms, confirmed on a subsequent day 
by measuring any one of the three criteria.  

VA records in February and in March 2009 show an assessment of 
diabetes mellitus.  

In statements in October 2009, the Veteran stated that impaired 
fasting glucose and prediabetes are signs of the onset of 
diabetes mellitus, type 2.

On VA examination in April 2010, which was cosigned by a VA 
physician, the VA examiner noted that the diagnosis of record was 
glucose intolerance.  The blood fasting glucose tolerance tests 
(GTT) on different days were 113 MG/DL, at a half hour, 208 
MG/DL, at 1 hour, 249 MG/DL, and at 2 hours, 105 MG/DL.  On a 
second day, the blood glucose test was 124 MG/DL.  On another 
day, the blood glucose test was 111 MG/DL.  The diagnosis was 
elevated blood sugars without evidence of diabetes mellitus, type 
2, as the 2 hour GTT testing did not meet the criteria for a 
diagnosis of diabetes mellitus, type 2.  

Analysis

On the basis of the service treatment records alone, diabetes 
mellitus, type 2, was not affirmatively shown to have been 
present during service, and service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) is not established. 



As diabetes mellitus, type 2, was not noted in service, as there 
is no competent evidence either contemporaneous with or after 
service that symptoms of diabetes mellitus, type 2, was otherwise 
noted, that is, observed during service, and as the Veteran has 
not asserted in statements otherwise, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, 
lay evidence can serve to support a claim for service connection.  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.1599; 
Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.).  

Although the Veteran is competent to describe elevated glucose 
levels, diabetes mellitus, type 2, is not a condition under case 
law that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of diabetes 
mellitus, type 2, is therefore medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).




Also, under certain circumstances, lay evidence can be competent 
evidence to establish a diagnosis of a simple medical condition, 
a contemporaneous medical diagnosis, or symptoms that later 
support a diagnosis by a medical professional. Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition (noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  

Although the Veteran is competent to describe elevated glucose 
levels, diabetes mellitus, type 2, is not a simple medical 
condition, because the condition cannot be perceived through the 
senses.  Layno at 469.  

And while the Veteran has argued that he has a medical background 
working as a nurse's assistant and education as a practical 
nurse, no factual foundation has been established to show that 
either the Veteran's work experience as nurse assistant or 
education as a practical nurse qualifies him to make a diagnosis 
of diabetes mellitus, type 2.  

For this reason, the Board finds that the Veteran's assertion 
that he has diabetes mellitus, type 2, is not competent evidence.  
And evidence that is not competent is not admissible, that is, 
not to be considered in this case as favorable evidence. 

There is however competent favorable evidence both VA and private 
medical records that document diabetes mellitus by history 
beginning in 2003.  And in October 2007, the diagnosis was eye-
related diabetes, type 2.  In November 2008, the Veteran was 
prescribed medication for diabetes.  In February 2009 and in 
March 2009, the assessment was diabetes mellitus. 




There is also competent evidence against the claim, namely, VA 
records in April 2004 show that the Veteran was told that he was 
not diabetic.  In November 2005, lab results showed no evidence 
of diabetes.  On VA examination in September 2009, the VA 
examiner concluded that although glucose levels were high the 
Veteran did not have diabetes mellitus. 

In January 2010, because there was conflicting evidence as to 
whether the Veteran had diabetes mellitus, the Board afforded the 
Veteran a VA examination and obtained a VA medical opinion.  On 
VA examination in April 2010, which was cosigned by a VA 
physician, the VA examiner noted that the diagnosis of record was 
glucose intolerance.  After reviewing fasting glucose tolerance 
tests, the diagnosis was elevated blood sugars without evidence 
of diabetes mellitus, type 2, as the 2 hour GTT testing did not 
meet the criteria for a diagnosis of diabetes mellitus, type 2. 

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). Greater weight may be placed on one opinion over another 
depending on factors such as the reasoning employed.  Nieves 
Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors 
for assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Considering the relative merits of the analytical findings and 
the details of the diagnoses, the Board places more weight on the 
unfavorable VA opinions that the Veteran does not have diabetes 
mellitus because the results of diagnostic testing, namely, 
glucose tolerance testing at 2 hours did not meet the criteria 
for a diagnosis diabetes mellitus.  The Board rejects the 
favorable evidence as it is not shown that the diagnosis of 
diabetes mellitus was based on diagnostic testing.  And a mere 
conclusionary statement is insufficient to allow the Board to 
make an informed decision as to the weight to assign to the 
evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 






As the evidence against the diagnosis of diabetes mellitus 
outweighs the evidence in favor of the diagnosis, the Board 
concludes that the Veteran does not currently have diabetes 
mellitus.  In the absence of a current diagnosis of diabetes 
mellitus, type 2, neither presumptive service connection for 
diabetes mellitus as a chronic disease under 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.307 and 3.309, nor presumptive service 
connection for diabetes mellitus, type 2, due to exposure to 
Agent Orange apply. 

As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt standard of proof 
does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, type 2, to include as 
due to exposure to Agent Orange is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


